DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.
Applicant's election with traverse of the restriction between Inventions I, II, and III in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the grounds that: 1) Admissions concerning patentability; 2) Distinctiveness of Inventions 3) Burden of Examination.  This is not found persuasive because:
1) Applicant argues “Thus, the effect of this restriction, unless withdrawn, is that the Patent Office admits that the claims of Invention I are patentable over any disclosure of the subject matter in the claims of Inventions II-III.” Applicant bases this argument on a partial quote of MPEP 802.01. Applicant leaves out the end of the quote that states “though they may each be unpatentable over the prior art”. Therefore applicant’s arguments are not persuasive.
2) Applicant’s arguments regarding distinctiveness and the particulars not required by the subcombinations are not responsive to those identified in the Restriction requirement. Applicant does not address the elements identified in the restriction requirement; therefore Applicant’s arguments are not responsive to the requirement as set forth and not persuasive. 
3) Applicant’s arguments for there not being an examination burden are that “there is no apparent reason why the claims of Groups I, II, III could not be searched together within class F02C6/12 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 8-10 are objected to because of the following informalities:
Claims 8-10 recite the limitation “the EGR control valve 120”. Claims 8-10 each depend from independent claim 1, which recites “an EGR control valve” without the reference numeral 120. The reference numeral appears to be inadvertently included in the dependent claims and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation “wherein the turbocharger is configured to determine a turbocharger speed based at least in part on the valve position and the exhaust gas pressure”. This limitation recites only functionality of the turbocharger. Claim 2 does include any structural limitation that is limited by the functional language, nor is any structural limitation prior claimed capable of performing this limitation. Apparatus claims cover what a device is, not what a device does. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p)(II). For the purposes of examination under prior art, this limitation will be treated as intended use of the invention that does not impose any structural limitation.
Claim 12 recites “a turbine volute opening” and “a volute opening”. These limitations appear to be pointing to the same feature, but are identified as separate limitations. Correction is required. For the purpose of examination under prior art, the limitations will be treated as referring to the same feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebold (US Patent No. 6,494,041).

170) comprising:
a compressor (174) having a compressor wheel (Col 5 lines 49-59);
a turbine (172) provided within a housing (14) (Col 4 lines 25-31, Col 5 lines 44-45); and
an exhaust gas recirculation flow path (188) (Col 5 lines 45-48) having:
a first fluid connection (36) in the housing and located in proximity to the turbine (Col 4 lines 52-53);
a second fluid connection located in proximity to a trailing edge of the compressor wheel (See Fig. 8; Col 5 lines 54-59 - the term “in proximity” is broad and does not have a special definition, the plain meaning of the term is “close” which itself is broad, Lebold discloses the second fluid connection is downstream of the trailing edge of the compressor and one of ordinary skill would understand it to be illustrated as “close”); and
an EGR control valve (20/164) disposed between the first fluid connection and the second fluid connection (Col 4 lines 32-33, Col 5 lines 45-46), the EGR control valve configured to control an EGR rate (this limitation is functional, controlling EGR rate is inherent functionality of an EGR control valve).

Regarding claim 3, Lebold discloses the second fluid connection is configured to direct an EGR flow toward a direction of a fresh air flow from the compressor wheel (Col 5 lines 54-59).

Regarding claim 5, Lebold discloses the EGR control valve comprises a flapper valve (Col 4 lines 33-36 – paddle 24 on pivot 22 would be considered a flap by one of ordinary skill in the art).

Regarding claim 6, Lebold discloses the EGR control valve comprises:
24) operationally connected to a rotational drive mechanism at a proximal end, the sealing flap having a sealing surface with rounded edges (See Fig. 7A), the rounded edges configured to mate with a chamfered edge (47) of a turbine volute opening (36) (Col 4 lines 32-64);
an EGR outlet duct (16) configured to be mated to a volute opening and provide for an EGR flow path (Col 4 lines 32-64); and
the rotational drive mechanism is configured to operate the sealing flap between a first position and a second position (Col 5 lines 10-12); wherein:
in the first position, the EGR flow path is provided from a turbine volute through the turbine volute opening to the EGR outlet duct (Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47); and
in the second position, the EGR outlet duct is sealed by the rounded edges mating with the chamfered edge of the turbine volute opening (Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47).

Regarding claim 7, Lebold discloses the EGR control valve further comprises a vertical offset between the rotational drive mechanism and the chamfered edge of the turbine volute opening (See Fig. 5-6).

Regarding claim 8, the limitation “the EGR control valve 120 is positioned to provide a first EGR rate in a low-heat mode and positioned to provide a second EGR rate in a normal operating mode, the first EGR rate being greater than the second EGR rate” is considered an intended use which the EGR control valve disclosed by Lebold is capable of performing.

200) (Col 5 lines 60-65).

Regarding claim 10, the limitation “the EGR control valve 120 is configured to be repositioned to increase the EGR rate responsive to detecting a fault in an exhaust after-treatment system” is considered an intended use which the EGR control valve disclosed by Lebold is capable of performing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Bale et al. (US PGPub 2003/01820419), hereinafter “Bale”.
Regarding claim 2, Lebold discloses the EGR control valve further comprising an EGR pressure sensor (189) configured to determine and output an exhaust gas pressure (Col 5 lines 66-Col 6 line 3).
Lebold is silent regarding a valve position indicator configured to output a valve position of the EGR control valve.
However, Bale teaches an EGR control valve (36) further comprising a valve position indicator (54) configured to output a valve position of the EGR control valve (¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by including regarding a valve position indicator configured to ¶0026).
The limitation “wherein the turbocharger is configured to determine a turbocharger speed based at least in part on the valve position and the exhaust gas pressure” is considered an intended use (See §112(b) rejection above) which the turbocharger disclosed by the combination of Lebold and Bale is capable of performing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Dickey et al. (US Patent No. 5,740,785), hereinafter “Dickey”.
Regarding claim 4, Lebold discloses the EGR control valve comprises a scoop valve (Col 4 lines 33-36), the scoop valve having:
a first surface (14 facing surface of 24) with a predominantly (Examiner note: the term predominantly is construed under its plain meaning as “mostly” which means more than half) flat surface configured to align with a housing wall when in a sealed position (See Fig. 4-6; Col 4 lines 46-Col 5 line 4); and
a second surface (16 facing surface of 24), opposite the first surface, configured to guide engine manifold flow to the EGR flow path when in an EGR position (See Fig. 4-6; Col 4 lines 46-Col 5 line 4).
Lebold is silent regarding the second surface having a concave surface.
However, Dickey teaches an EGR control valve (10) comprises a scoop valve (82), the scoop valve having a second surface having a concave surface configured to guide engine manifold flow to the EGR flow path when in an EGR position (See Dickey Annotated Fig. 6 below; Col 4 lines 56-Col 5 line 4, Col 6 lines 52-63).
[AltContent: arrow][AltContent: textbox (Second surface)] 
    PNG
    media_image1.png
    207
    208
    media_image1.png
    Greyscale

Dickey Annotated Fig. 6
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by the second surface having a concave surface, as taught by Dickey, for the purpose of optimizing EGR flow (Col 7 lines 58-64).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Ulrey et al. (US Patent No. 9,303,650), hereinafter “Ulrey”.
Regarding claim 11, Lebold is silent regarding the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute.
However, Ulrey teaches a turbocharger comprising:
an exhaust gas recirculation flow path (140) (Col 4 lines 4-21) having:
a second fluid connection (230) located in proximity to a trailing edge of the compressor wheel, the second fluid connection comprises an outlet of a turbocharger compressor EGR volute (204) (Col 7 line 59-Col 8 line 19),
the turbocharger compressor EGR volute having:
204) configured to receive EGR flow (Col 7 lines 60-61);
an EGR outlet (230) disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (Col 8 lines 2-8); and
a decreasing cross-sectional area progression around the turbocharger compressor EGR volute (Col 9 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute, as taught by Ulrey, for the purpose of increasing air flow velocity and compressor wheel durability (Col 2 lines 14-22).

Regarding claim 12, Lebold discloses the EGR control valve comprises:
a sealing flap (24) operationally connected to a rotational drive mechanism at a proximal end, the sealing flap having a sealing surface with rounded edges (See Fig. 7A; Col 4 lines 32-64);
a vertical offset between the rotational drive mechanism and a chamfered edge (47) of a turbine volute opening (36) (See Fig. 5-6; Col 4 lines 32-64);
an EGR outlet duct (16) configured to be mated to a volute opening (36) and provide for an EGR flow path (Col 4 lines 32-64); and
the rotational drive mechanism is configured to operate the sealing flap between a first position and a second position (Col 5 lines 10-12); wherein:
Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47); and
in the second position and in an intermediate position, the EGR flow path is provided from a turbine volute through the turbine volute opening to the EGR outlet duct (Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47).
Lebold is silent regarding the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute includes: an EGR inlet configured to receive EGR flow; an EGR outlet disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute.
However, Ulrey teaches a turbocharger comprising:
an exhaust gas recirculation flow path (140) (Col 4 lines 4-21) having:
a second fluid connection (230) located in proximity to a trailing edge of the compressor wheel, the second fluid connection comprises an outlet of a turbocharger compressor EGR volute (204) (Col 7 line 59-Col 8 line 19),
the turbocharger compressor EGR volute having:
an EGR inlet (204) configured to receive EGR flow (Col 7 lines 60-61);
an EGR outlet (230) disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (Col 8 lines 2-8); and
a decreasing cross-sectional area progression around the turbocharger compressor EGR volute (Col 9 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by the second fluid connection comprises an outlet of a Col 2 lines 14-22).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Racca et al. (US PGPub 2019/0010898), hereinafter “Racca”.
Regarding claim 13, Lebold is silent regarding a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from gasses within the compressor.
However, Racca teaches a turbocharger comprising:
a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from gasses within the compressor (¶0004-0005).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by including a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from gasses within the compressor, as taught by Racca, for the purpose of reducing condensation issues (¶0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Examiner
Art Unit 3747



/HAI H HUYNH/Primary Examiner, Art Unit 3747